 Case 0:21-cv-61222-RKA Document 1 Entered on FLSD Docket 06/11/2021 Page 1 of 6

Prose1(Rev.12/16)ComplaintforaCivilCmse                                                                                                                                                        '
                                                                                                               j ...w..
                                                                                                               l    e---                                                                  'WZVM
                                                                                                              ;j-
                                                                                                              , .ju
                                                                                                                  !.jy.. j-.
                                                                                                                      -.. uïsr
                                                                                                                             '-
                                                                                                                              t'
                                                                                                                               yj
                                                                                                                                ?
                                                                                                                                r                                                             j
                                                                                                                                                                                              .
                                                                                                                                                                                              . ,-
                                                                                                                                                                                                 .
                                                                                                                                                                                                 4
                                       ITED ST TES 1ST CT O                                                T I                                                                                )o'
                                                                                                                                                                                              .



                                                                forthe                                                                  !,.q1 1 ,
                                                                                                             .                        .
                                                                                                                                      u
                                                                                                                                      , .
                                                                                                                                        @ jl
                                                               Distn'ctof                                                              pAb':ûL''!'i..- h. x7..Jrjy
                                                                                                                                           .                                     .
                                                                                                                                                                                 .
                                                                                                                                       e     ! '.k..) r..r ar
                                                                              ,. ', .'                        .-v.q-rysxNxagsos-,-acr
                                                                                                             )z
                                                                                                             u                       ) (-..,!..:'               ,h
                                                                                                                                                                 .,.   J-u:.-r..!
                                                                                                                                                                                -.
                                                                                                                                                                                  '
                                                                                                                                                                                  ::.'!(
                                                                                                                                                                                       )4)1
                                                                          Dlvlslon                                                  cau.è..a-.r-,
                                                                                                                                                -,.-........-a...v.-.si.-.     b-
                                                                                                                                                                               -
                                                                                                                                                                            .,.;'...-,
                                                                                                                                                                                .    .,
                                                                                                                                                                                      .,
                                                                                                                                                                                       .a,
                                                                                                                                                                                         ..,
                                                                                                                                                                                           x..,
                                                                                                                                                                                              .


                                                                      )            CaseN o.
                                                                      )                         (tobeJlledinbytheClerk'
                                                                                                                      sOF CZJ
V qut(ôe%Plai/ntflgt
                  s)
                     on vh                                        .
                                                                      )
                                                                      )
F ritethefullnameofeachplaintf whoïâ-//fngthiscomplaint.              )            JuryTlial: (checkone)     Yes
#-l/lenamesofallthec/aïatA cannothti
                                   nthespaceabovet                    )
pleasewrite ''
             seeattached''i
                          n ?/?
                              z spaceand attach anadditional

pa
 LAuwkf
      Jv
       t
       hefc
          ul(A
             .
             7
             fa
              Yrja
                 se
                  y'
                   k-v
                     a...
                        k..       ck )
   ïoukzcvvi cocm
     .
                              e,    s )
t
r-
 tty lfs Qa ê%o
              ;te /'ö ut cowvyjjrukle'
               ,o'   xxq
                       v jr1?31-
                               .,.
                                 .
                                 3.
                                   6
                                   4 sgk)       .

or
 coocu
     ea
      v'
       acv&m
           e s? p4>.:or%lqc/lsytvaya
                      Defendant#)                                     )
F ritethefullzltzrleofeachdefendantwhoj
                                      ,
                                      rbeingwed.lfthe
namesofalltheJc/cnent,
                     rcannotstint hespaceabove,please                 )
write''
      yeeattached'
                 'int
                    hespacean#attachanadditlbnalpage                  )
wit
  h thefulllistofnames.
                      )

                                          COG LM NT FOR A CIVIL CASE

         ThePartiestoThksCom plaint
         A.       ThePlaintiffts)
                  Provide theinformationbelow foreach plaintiffnsmed in thecompiaint. Attach additionalpagesif
                  needed.
                           Name                                       œ       ..
                                                                                         gc j t'
                                                                                               Iuexs
                           StreetA ddress                                 '              Akva 'xn s'reet u ' o i
                                                                                                               -

                           City and County
                           Stateand Zip Code
                                                                      (okov
                                                                         .j
                                                                          -
                                                                          .
                                                                           ôG otfv
                                                                                 s t.s.
                                                                                                                          ow ctIkxxns
                          TelephoneNum ber                            j     . .- @ is
                          E-m ailAddress
                                                                  -
                                                                          v  l%It.x.t ' ryu i .CG               g




         B.       TheDefendantts)
                  Providethe information below foreach defendantnam ed in thecomplaint,whetherthe defendantisan '
                  individual,agovernmentagency,an organization,ora corporation. Foran individualdefendant,
                  includetheperson'sjobortitle(I
                                               fknown).Attachadditionalpagesifneeded.

                                                                                                                                                                      Page 1of 5
Case 0:21-cv-61222-RKA Document 1 Entered on FLSD Docket 06/11/2021 Page 2 of 6


PrnSe1(Rev.12/16)ComplaintforaCi
                               vilCase

                DefendantNo.1
                         N am e                            0 / l-e.alz'e-
                         Job orTitle(Lfknown)              c ouh.          oœx x
                         StreetAddress
                         City and County
                                                            oo r<l1,..4,.0
                                                                         1
                                                                          1 - lanôowwJkw czps
                                                                         'cf'a              (t
                                                                                                   w/q
                                                                                             cw k,/o -
                         Stateand Zip Code                         '-lor, a ''
                                                                             B a'
                                                                                3c.                                                    Y
                         TelephoneNumber                                     .x            ccxq.n           m . - M q 3vww y
                         E-mailAddress(êknown)

                 DefendantNo.2
                         Name                                           okxvkr1 Q .                               .
                         Job orTitle(Ifknown)                           ôcmv-vvck C= V
                          SteetAddress                          / 5 5 /+r)c 1-p JT s-.kpezo S - i
                         City and County
                                                           '-
                                                                o       c -c-a t:         'q.k.
                                                                                            '
                                                                                              t !. ('jct/
                                                               .                    .           ,
                         Stateand Zip Code                      '--            / d -' Y - a
                         TelephoneNumber                                    .F '  Q N / ;' -d,c
                         Emm ailAddress(fknown)                    Ctdz?.
                                                                        -.
                                                                         / tfiaozkï
                 DefendantNo.3
                         Name                              ( k-t-t-tk
                                                                    q '
                                                                      /e,..-                            ' u
                         Job orTitle(êlmown)                        ô                                       $k3
                         StreetAddress                                      3   .
                                                                                            m Q''S b-a //                      '
                          City and County                                                               k         v            o wg.
                          State andZip Code                 '-t.ov'i cv 'poa ' o /
                          TelephoneNum ber
                          E-mailAddress(LfA own)
                                                           (        .
                                                                        '
                                                                                yax-
                                                                                        ':.s -'lioo
                                                                                              r'
                                                                                               o k..
                                                                                                   tla                .o        -

                 DefendantNo.4
                          Nam e                            f
                                                           àrpol.
                                                                ,z ): ''-orsx'uo
                          Job orTitle (fknoèn)                     C e r Y c7.                              t'czcz-r
                          StreetAddress                            15                   /h3 r-4cc)5               u        '
                          City and County                          -/,/.# Ca(.p ..c'a./ nv'
                                                                                          oxci/'
                          StateandZip Code                         /0 i 4 3 'B :.  5c
                          TelephoneNumber                           .   5'                 5'                 'o o
                          E-mailAddress(I
                                        fknown)                     tJ.                 n ôœ//h .

                                                                                                    //q,Jk'
                                                                                                    ,     '
                                                                                                          t
                                                                                                          'a-o
                                                  .

                                                   j/époc sI
                                                           é,e- A                                                          . p.,-r,
                                                      f0 f' ,4lc>
                                                       .
                                                                ./ct'/
                                                                pçz   z
                                                                      >z.'-
                                                                     aa   ...= /
                                                                               s.
Case 0:21-cv-61222-RKA Document 1 Entered on FLSD Docket 06/11/2021 Page 3 of 6


                                          SN
     y p-tt. c)-' U/l(#C'
               .

                        *-S.
              V V(
                 xJ é)T (t
                         -r)- ooo z
     c?t
       ,o               c
                        t                                       .
                                                                    /
     VCO WVG @,1 î-&66'


                            ?97$'-
                              ,
                                 Aax'b utbt'h
                                 :--s-v/<-c( y <
                                               gG/
                                                 .qj.W.
                                                     ' zx(ye. CFJV Gkyr-pn
  èskv-
      vv'Ab
  ( f'rlêTNezfxzyuky (tsj.x./-xy.o>.                     ,      u tx ,,,,,,.,
  Y '/5'''DG'GYG        ,


                     ktas'                k
                                          ?)rr
                                             ou.
                                               o'
                                                r(zy t
                                                     rck
 v
             /
               ,p,
                 p ke t
                   .
                                  .



   sy.yx j



                  n llp 6Z0I'XC
     pyonaft
           kk;/z()gstyt wq  xéy'j.owss
                        (joowss
     (às ux'''t          to ,-v. h - vcb.
        yo t-           % sostsko )       a :c5
     (
     /J u pkae                        .- o     o 'o   yjz.q -
      1oo k j                         t
       '
       t
       i
       t
       T
       'ïaiô kton
       y
                   cv
 Case 0:21-cv-61222-RKA Document 1 Entered on FLSD Docket 06/11/2021 Page 4 of 6


ProSe1(Rev.12/16)ComplaintforaCivilCase

H.      Basisfor Jurisdiction
        Federalcourtsarecourtsoflimitedjurisdiction (limitedpower).Generally,only twotypesofcasescanbe
        heard in federalcourt:casesinvolving a federalquestion and cmses involving diversity ofcitizenship ofthe
        parties.Under28U.S.C.91331)acasearisinglmdertheUnitedStatesConstitutionorfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.5l332,acasein whichacitizenofoneStatesuesacitizenof
        anotherStateornation and the nm ountatstake ismorethan $75,000 isa diversity ofcitizenship cr e. in a
        diversity ofcitizenship cmse,no defendantmay beacitizen ofthe snm eStateasany plaintiff.

         Whatis basisforfederalcourtjurisdiction? (checkallthatapply)
                   Federalquestion                          Diversity ofcitizenship

                       k
        Filloutthe paragraphsin thissection thatapply tothiscase.

        A.       IftheBasisforJurisdiction lsaFederalQuestion
                 Listthe specificfederalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
                 areatissuein thiscu e.                                                           ,
                                                              rolxr-kl)ot V' ) C /''P7#
                          Z ,&.b,C, IQ V 3
                           '                       J''* ;/D'
                             '$ fï'FoGlsVs.'Npp
                                              Q. VYy) Aqa.      z kcueess' jaee m
                              d-t-se /
                                   .  q ,c//.4' 40 p-,+.
                                                       c?''t-.
                                                             'Cu'/' 'J fe-hm t rcouccx- ,
                                                                                        -u .
                   .   jo ggez
         B.      lftheBasisforJurisdictionIsDiversil ofCitizenship

                           ThePlaintiffts)
                                   Ifthe plaintiffis an individual
                                   The plaintiff, (name)                                            ,isa citizen ofthe
                                   State of(name)                                            .

                           b.      Ifthe plaintiffis acop oration
                                   Thepiaintiff, (name)                                             ,isincop orated
                                   underthe lawsoftheStateof(name)                                                    ,
                                   andhasitsprincipalplace ofbusiness in theState of(name)



                           (lfmorethan oneplaintf isnamed inthecomplaint,attach anadditionalpageprovidingthe
                           sameinformationforeachadditionalplaintf )
                  2,       TheDefendantts)
                                   Ifthe defendantisan individual
                                   The defendant, (name)                                            ,isa citizen of
                                   theStateof(name)                                              . Orisacitizen of
                                   (foreignnation)
                                                                                                              Page3of 5
            Case 0:21-cv-61222-RKA Document 1 Entered on FLSD Docket 06/11/2021 Page 5 of 6


          ProSe l(Rev.12/16)ComplaintforaCi
                                          vilCase


                                                 lfthedefendantisacop oration
                                                 Thedefendant, (name)                                       ,isincom orated under
                                                 thelawsoftheStateof(name)                                            ,and hmsits
                                                 pdncipalplaceofbusiness in the Stateof(name)                                   ..
                                                 Orisincoporatedunderthelawsof(foreignnation)                                       ,
                                                 and hasitsprincipalplaceofbusinessin (name)                                        .

                                        (lfmorethan onedefendantisncrécdin thecomplaint,attachanadditionalpageprovidingthe
                                        sameinformationforeachadditionaldefendant)                                        .
                               3.       TheAm ountin Controversy
                                        Theamountin çontroversy-the am ountthe plaintiffclaim sthedefendantowesorthe am ountat
                                        stake-ism orethan $75,000,notcounting interestand costsofcourt,because (explain):




          1.
           U.         Statem entofClaim
                      W rite ashortand plain statem entofthe claim. Do notmake legalarguments.Stateasbriefly a.spossiblethe
                      factsshowingthateach plaintiffisentitled to the dnmagesorotherreliefsought.Statehow each defendantwms
                      involvedand whateach defendantdid thatcaused the plaintiffharm orviolatedtheplaintiff'srights,including
                      thedatesandplacesofthatinvolvementorconduct.Ifmorethan oneclaim isasserted,numbereach claim and
                      writea shortand plain statementofeach claim in aseparateparagraph. Attach additionalpagesifneeded.

                                  xvz Q.cnkA:a-sA tkf'tô k
                          B ro-koct                      ..i%
                                                           'i 'Nk'>t
                                                                   <C.r
                                                                      tfrxki cyre.okq-cca-ttoq
                    (k.% cuavcxxva .,c
                                     0..,- ezoxcxcxqs-xeq feo-kra.h ass;slcxxxdx-l.#tte
                                                                                      '-vy t-ç
                                                                   x
                       xskcke c,x oaeqoax: kr bxcki dcuvacvxss e'klf>rex sw cx ;.a la.co
                 ksKw-..
                       -,axokzxs caw. cvktou-ok.xz --w kcx-xn ttord 'qco c:t tùtk '
                V.Z           xx ço cxcol bxs- ux-
                                                 zcuqv-kq Xc% at
                                                               sX ,e'
                                                                    ,'kx4. ckocy '.. & 1.t
                yvts' zwa?q         Sp-ubiccvk N ttwtos , e cs-t.z A4f-vkd- t,-i- pcL. luxoc.s                        e tn .e cs
          Iv. ReliefA.t.o RCG V kQ-tkck.ke. tkw .#ka- ç-ein.t T'(?-tk:& 3vo qsa-d
                                                                                ,va (Lvwac.
                                                                                          y Sitt$
                              AWACAJGlct-
                                        t
                                        k.
                                         ecj Ato                   q ttu
                                                                       afActt
                                                                            orcl qtxvouqv G.(çkkocvAe ckqx-//œ
                   Statebriefly and precisely whatdamages rotherrelieftheplaintiffasksthe courtto order. Do notmakelegal
                   argum ents.Include any bu isforclaiming thatthe wrongsalleged are continuing attl
                                                                                                   ne presenttim e.lnciude
            .-'--'
                 e theamount. sofany actualdamagesclaim ed fortheactsalleged andthebasisforthese amounts.Include any
                   punitiveorexemplary damagesciaim ed,theam ounts,and the reu onsyou claim you areentitled to acm alor
      ()?                 tmitivemoneydamages.                                  .                          g       j(a ap.
                                                                                                                         :.d?
 :12
ê'.,j,                                           taocs t-'oIak,&'
                                                        )t                              t/ r.,y.gltkr.s a zz,jc.y
                                                                                                                txu pvy.
                                                                                                                       l4
 fln é-.
       jso t.a .octétlf-cs           g;         g -(,./t'o:y       & ,. ,
P'         k)        v  4  ïoq
            os (9 ..t. k , oy,z  V'
                                  t/
                                   '
                                   n   t
                                       a    c i
                                              .
                                              z?   )  o  u,y gct
                                                               vygt   st;/,
                                                                          a,/c.
               oo.       a-l
                           -lt.o'
                                t   )oy jgjpypv  j
                                                 y       s  /,
                                                             ,
                                                             .o;s.soczqy) w
     Cs-
       t.
        tx'.è c-
            .

                ,-
                 ? ack;/4y )(            cuac-vv                     .
       C Qsk t5 j'          a o'
                               ,
                               a(!
                                 -                                             .j .spx /as. tj-k
                                                                                               svg ,/,yy jxg,4of.5
                          .

                  Q/                         .




      h 't
                  .
                      .
                           j. , t
                           '-'A-z
               t-tcvrcttôfq,    Ux
                                '- as ov?.1-le,) js,
                                    .


                                                     p
                                                     fuk
                                                       V'
                                                        t-e/,7@Y,      ,  wkc
                                                                           .
                                                                              (w ty        , ojqocswyy,
                                                                                                      .j .. yyy j
             -


            -/-
              c4     //  j4tt
                            .
                         ua ct(/,sa nzu'
                                       tè ys . z?,t.lq
                                                 ,              yv
                                                                . osf'
                                                                     xk,
                                                                       .
                                                                        w   ,. ,
                                                                p a,oq ;aa /,j,vc .
                                                                                    .
 Case 0:21-cv-61222-RKA Document 1 Entered on FLSD Docket 06/11/2021 Page 6 of 6


ProSe 1(Rev.12/16)ComplaintibraCi
                                vilCmqe




V.      Certiication and Closing
        UnderFederalRule ofCivilProcedure 11,by signing below)Icertify to thebestofmy knowledge,information,
        andbeiiefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,suchastoharus,cause
        lmnecessarydelay,orneedlessly incremsethecostoflitigation;(2)issupportedbyexisting 1aw orbya
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifcally so identified,willlikely haveevidentiary supportaReraremsonable
         opportunityforfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
         requirem emsofRule 11.

         A.      ForPartiesW ithoutan Attorney
                 Iap eeto providethe Clerk's Officewith any changesto my addresswherec% e-related papersm ay be
                 Served. Iunderstand thatmy failure to keep acurrentaddress on file with the Clerk'sOffice may result
                 in thedism issalofmy case.

                 oateofsigning:                  rz.o -?-.
                                                                          6   '
                 SignatureofPlaintiff                       -.
                                                                                  /

                 Pri
                   ntedNameofPlaintiff                                    XW          r-
         B.      ForAttorneys

                 Date ofsigning:

                  SignamreofAttorney
                 Printed NameofAtorney
                 BarNumber
                 Name ofLaw Firm
                  SkeetAddress
                 Stateand Zip Code
                 TelephoneNum ber
                 E-mailAddress




                                                                                                             Page5of5
